DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the 8/31/2022 Pre-Brief Appeal Conference decision, PROSECUTION IS HEREBY REOPENED.

Response to Amendment
	According to paper filed April 19th 2022, claims 1-18 are pending for examination with a March 12th 2019 priority date under 35 USC §371.
	By way of the present Amendment, claims 3-4 are amended and claims 16-18 are added. Claim rejections under 35 USC §112(b) & (d) are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, and 16-17 are rejected under 35 U.S.C. §103 as being unpatentable over Ligameri et al. (US 2019/0129596), hereinafter Ligameri, and in view of Maynard et al. (US 2014/0101574), hereinafter Maynard.

Claim 1
“determine a portion of an interface moved from a first display to a second display” Ligameri Figure 6 and [0054] teaches a dual screen tablet comprising dragging (moving) an application object (item 604N) from right screen display (item 124(2)) to zone area (item 506). When a portion of the dragged application overlaps said zone area, said object automatically moves to left screen display (item 124(1));

	Ligameri does not spelled out that the application object is an “interface”, nor does the cited embodiment of Ligameri teach that the portion is determined pursuant to the object portion “partially moved onto the left display”. However, Maynard teaches that a move object can be a window with its own user interface, Maynard [0029][0030] & Figure 6 discloses that a window can be moved so that a portion is displayed on each screen. It would have been obvious to one ordinary skilled in the art at the time the present invention was made to both expand the types of objects moved, and to alter the shape of Ligameri’s zone to allow for automatic movement triggered by Maynard’s partial movement onto the second screen, providing the benefit of a seamlessly moved object and improving the user experience.
“compare the portion of the interface moved from the first display to the second display to a threshold” Ligameri Figure 6 and [0054] teaches an object overlapping zone area (item 506), causing the object to move. This implies that a threshold has been triggered;

“move the interface automatically from the first display to the second display responsive to a determination that the portion of the interface moved to the second display exceeds the threshold” Ligameri Figure 6 and [0054] teaches that after an application object is dragged over zone 506, said object is automatically moved to left screen (item 124(1));

Claim 2
“responsive to moving the interface automatically from the first display to the second display, resize the interface to fill the second display” Maynard [0029][0030] & Figure 6 discloses that a window can be moved so that a portion is displayed on each screen. The window interface inherently teaches “resizing” as claimed.

Claim 3
“wherein the instructions further cause the processing resource to provide a visual indication other than moving the interface that the portion of the interface moved to the second display exceeds the threshold” Ligameri Figure 7 depicts a plurality of “visual indications” (508, 502, 504(1)…).

Claim 8
“when executed by a processing resource of a computing device, cause the processing resource to: present an interface on a first display; and move the interface automatically from the first display to a second display responsive to receiving a signal from a switcher button” Ligameri [0054] teaches a pop-up message (message 508) prompting the user to indicate (yes/no) to confirm the action when said user wants to move a window. This is a form of “switcher button” as claimed because it automatically performs the object move, pursuant to user selection. Claim 8 is also rejected for the rationale given for claim 1.

Claim 9
“wherein the first display is disposed in a first housing and the switcher button and the second display are disposed in a second housing” Ligameri Figure 5 teaches two separate physical screen, where the “switcher button” (message 508, as taught in rejection of claim 8) is on the right screen, separate from the left screen.

Claim 10
“cause the processing resource to move the interface automatically from the second display to the first display
responsive to receiving a second signal from the switcher button” Ligameri [0054] teaches the claimed feature, similar to claim 8 in reverse (moving the object back).

Claim 16
“wherein each of the first display and the second display are separate physical display devices” Ligameri Figure 7 depicts two separate physical displays.

Claim 17
“wherein the first display is a first display screen and the second display is a second display screen” Ligameri Figure 7 depicts a first display screen and a second display screen.

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Ligameri et al. (US 2019/0129596), hereinafter Ligameri, in view of Maynard et al. (US 2014/0101574), hereinafter Maynard, and further in view of Sylvan et al. (US 2018/0129459), hereinafter Sylvan.

Claim 4
“wherein the instructions further cause the processing resource to indicate audibly that the portion of the interface moved to the second display exceeds the threshold” Sylvan [0089] teaches audio feedback in response to virtual controls being utilized in a dual screen environment.

Ligameri, Maynard, and Sylvan disclose analogous art. However, Ligameri does not disclose the “audibly move” as recited above. It is disclosed in Sylvan. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Sylvan into Ligameri to enhance its portional interface moving determination functions.

Claims 5-7, 11, 15, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Ligameri et al. (US 2019/0129596), hereinafter Ligameri, in view of Maynard et al. (US 2014/0101574), hereinafter Maynard, and further in view of Pan et al. (US 2015/0074589), hereinafter Pan.

Claim 5
“wherein the instructions further cause the processing resource to: determine a second portion of the interface moved from the second display to the first display” Ligameri Figure 6 and [0054] teaches a dual screen tablet comprising dragging (moving) an application object (item 604N) from right screen display (item 124(2)) to zone area (item 506). When a portion of the dragged application overlaps said zone area, said object automatically moves to left screen display (item 124(1));

“compare the second portion of the interface moved from the second display to the first display to the threshold; and move the interface automatically from the second display to the first display responsive to a determination that the second portion of the interface moved to the first display exceeds the threshold” Pan [0068] teaches defining a threshold value and scale for rendering windows.

Ligameri, Maynard, and Pan disclose analogous art. However, Ligameri does not disclose the “threshold” as recited above. It is disclosed in Pan. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Pan into Ligameri to enhance its portional interface moving determination functions. 

Claim 6
“wherein the instructions further cause the processing resource to, responsive to moving the interface automatically from the second display to the first display, resize the interface to a known size” Maynard [0029][0030] & Figure 6 discloses that a window can be moved so that a portion is displayed on each screen. The window interface inherently teaches “resizing” as claimed.

Claim 7
“wherein the threshold is adjustable” Pan [0068] teaches defining a threshold value and Maynard [0029][0030] & Figure 6 teaches window interface that inherently teaches “resizing”.

Claim 11
Claim 11 is rejected for the similar rationale given for claims 1 and 8.
When a user moves an object to the second screen, it automatically moves what was in the second screen back to the first screen. It is “swapping” objects between the two screens. Said feature is disclosed in Pan [0055], which teaches touching a separation bar (item 29) that swaps displayed application software between two windows.

Claim 15
“wherein the first display has a first size, and wherein the second display has a second size, the first size differing from the second size” Ligameri Figure 6 depicts displays with different sizes.

Claim 18
“wherein the first display and the second display are separate, non-contiguous display screens” Ligameri Figure 7 depicts a first display screen and a second display screen connected by a hinge.

Claims 12-14 are rejected under 35 U.S.C. §103 as being unpatentable over Ligameri et al. (US 2019/0129596), hereinafter Ligameri, in view of Maynard et al. (US 2014/0101574), hereinafter Maynard, and Pan et al. (US 2015/0074589), hereinafter Pan, and Kale et al. (US 2009/0319100), hereinafter Kale.

Claim 12
“an indicator light, the processing resource further to: illuminate the indicator light responsive to a determination that the portion of the second interface moved to the second display exceeds the threshold” Kale [0002] discloses “output devices (e.g., display devices, warning lights, and indicators)”. The lights serve as an output device indicating output results.

Ligameri, Maynard, Pan, and Kale disclose analogous art. However, Ligameri does not disclose “indicator light” as recited above. It is disclosed in Kale. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kale into Ligameri to enhance its portional interface moving determination functions.

Claims 13-14
Claims 13 and 14 are each rejected for the rationale given for claim 2.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on the primary references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; Rightfax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175